Cole, J.
i. error: wltjudlce!re* It is unnecessary, in this case, to determine whether a party may amend his pleadings after a reference and before the referee; because, if the right to thus amend does exist, yet the amended answer in this case was entirely immaterial, since the defendants could proye every fact under their original answer which they could prove under the amended answer. If there was error, therefore, it was error without prejudice, and hence not available on appeal.
Nor is there any better foundation for the objection to the clerical amendment by inserting the word “ dollars ” in the copy of the bond; or in the refusal to admit original evidence under a cross-examination; or to the form of the report of the referee.
The judgment of the District Court is therefore
Affirmed.